DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al (US2019/0055740 A1) hereinafter (Clark).
Claim 1, Clark discloses a plate foundation form for supporting a plate, the plate foundation form comprising:
an outer frame (for example 80, 90 or 500) comprising a bottom and a sidewall defining a chamber therein having an upper opening;
an inner frame (for example 45 or 55; as shown in figure 2) supportable in said chamber (for example 530; space formed within the outer frame) of said outer frame, said inner frame comprising a bottom and a sidewall defining a chamber therein having an upper opening; and
a tray  (for example 45) supportable in said inner frame for adjustably positioning the home plate in the inner frame.
It is noted:                     
The preamble -- a home plate foundation form for supporting a home plate for playing baseball and softball, said home plate foundation form  -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

claim 2, Clark shows the bottom of said inner frame (45 or 55) is spaced (spacer 100 or 400) from said bottom of said outer frame 80, 90 or 500), and said sidewall of said inner frame is spaced from said sidewall of said outer frame to define a surrounding chamber between said inner frame and said outer frame.
Claim 3, Clark further shows the inner frame (45 or 55) is fixedly (inner frame is secured via 41 and 301 for example) supported in said outer frame (80, 90 or 500).
Claim 4, Clark shows at least one support (spacer 100 or 400) extending between said bottom of said inner frame (45 or 55) and said bottom of said outer frame (80, 90 or 500) for supporting said bottom of said inner frame spaced from said bottom of said outer frame, and said sidewall of said inner frame spaced from said sidewall of said outer frame.
Claim 5, Clark shows a plurality of members (reproduced figure 11 shows the means for adjusting) for adjustably spacing said tray from an upper surface of said bottom of said inner frame.
Claim 7, Clark shows a height of the sidewall of said outer frame (80, 90 or 500) is greater than a height of said sidewall of said inner frame (45 or 55).

    PNG
    media_image1.png
    895
    665
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    1252
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    595
    870
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    874
    972
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US2019/0055740 A1) hereinafter (Clark).
Claim 8, Clark shows handles (25) are provided for the landing (27), but does not disclose providing a handle for the tray.  The Examiner takes Official Notice that the inclusion of handles on bases, plates and trays are old and well known and obvious to include because it aids in transport.

Claims 6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US2019/0055740 A1) hereinafter (Clark) in view of Carlson et al (US2014/0187361 A1) hereinafter (Carlson).
Claim 6, Clark discloses the claimed device with the exception of at least one drain in fluid communication between said chamber of said inner frame and a bottom surface of said bottom of said outer frame. However, Carlson discloses (paragraph 053; figures 2-3) it is known in the art to include drains for removing rain water.  It would have been obvious to one of ordinary skill in the art to have used such a drain for Clark’s device given that Carlson teaches such is useful for draining rain water, since both the Carlson invention and the present invention have substantially similar applications and would thus require similar means for eliminating accumulated rain water.
Claim 9, Clark shows a plurality of supports (spacer 100 or 400) extending between said bottom of said inner frame (45 or 55) and said bottom of said outer frame (80, 90, or 500) for supporting said bottom of said inner frame spaced from said bottom of said outer frame, and said sidewall of said inner frame spaced from said sidewall of said outer frame;
a plurality of threaded members (reproduced figure 11 shows the means for adjusting) for adjustably spacing said tray from an upper surface of said bottom of said inner frame, said plurality of threaded member receivable in threaded openings in said plurality of supports; and
Clark discloses the claimed device with the exception of at least one drain in fluid communication between said chamber of said inner frame and a bottom surface of said bottom of said outer frame. However, Carlson discloses (paragraph 053; figures 2-3) it is known in the art to include drains for removing rain water.  It would have been obvious to one of ordinary skill in the art to have used such a drain for Clark’s device given that Carlson teaches such is useful for draining rain water, since both the Carlson invention and the present invention have substantially similar applications and would thus require similar means for eliminating accumulated rain water.
Claims 10 and 11, Clark discloses the claimed device with the exception of the shape of inner frame being one of an irregular pentagon having sides. It would have been obvious to one having ordinary skill in the art to have selected any shape or form for its intended purpose, for Clark’s tray,  since such is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed irregular pentagon shape was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 12, Clark further shows said tray comprises three right angles (figure 2 shows the tray includes four right angle corners), and said plurality of threaded members comprises three threaded members (two are shown in figures 2 and 11, however, it is understood that any desired number may be used in order to firmly secure the tray t0 the inner frame), each of which being disposed adjacent to a different one of said right angles of said tray.
Claim 13, Clark discloses that elements 100 and 400 are formed of metal or any other suitable material.  One of ordinary skill in the art would recognize that 45 and 55, 40, 50 and the base would also be formed of metal.   Nevertheless, Clark does not expressly disclose the material used to form the various elements.  It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including a metallic material for Clark’s inner frame, since both the Clark invention and the present invention have substantially similar applications and would thus require similar durabilities. The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. Jn re Leshin, 125 USPO 416.
Claim 14, Clark discloses that elements 100 and 400 are formed of metal or any other suitable material.  One of ordinary skill in the art would recognize that 45 and 55, 40, 50 and the base would also be formed of metal with an acceptable thickness i.e. 1/8”.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material and thickness providing a necessary level of durability, including a metallic material with a thickness of 1/8” for Clark’s inner frame, since both the Clark invention and the present invention have substantially similar applications and would thus require similar durabilities. The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. Jn re Leshin, 125 USPO 416.
Claim 15, Clark discloses the claimed device with the exception of a removable cover plug comprising a base and synthetic turf. However, Carlson discloses (paragraph 0015, 0056) it is known in the art to include a covering of synthetic turf or other suitable material that matches the material forming the surrounding surface of the field, so that again there is effectively no visible or physical discontinuity created by the assembly.  It would have been obvious to one of ordinary skill in the art to have used such a synthetic turf for Clark’s device given that Carlson teaches such is a suitable material which can match the material forming the surrounding surface of the field, so that again there is effectively no visible or physical discontinuity created by the assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harding, Scherb, Luray, McDonald are directed to packaging.  Claim 1 reads on a box within a box with a tray. Santarone is directed to a pitching rubber and home plate which include an outer frame, an inner frame and means for securing the two together. Carlson is directed to a replaceable insert for pitching areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
04 May 2022